              Case 4:01-cv-01351-JST Document 3267 Filed 04/09/20 Page 1 of 3


XAVIER BECERRA                                                            State of California
Attorney General                                                  DEPARTMENT OF JUSTICE
                                                                              455 GOLDEN GATE AVENUE, SUITE 11000
                                                                                     SAN FRANCISCO, CA 94102-7004

                                                                                                Public: (415) 510-4400
                                                                                            Telephone: (415) 510-4435
                                                                                             Facsimile: (415) 703-5843
                                                                              E-Mail: Nasstaran.Ruhparwar@doj.ca.gov

                                                  April 3, 2020

      Via E-Mail Only

      The Honorable Jon S. Tigar
      United States District Court - Northern District
      450 Golden Gate Avenue
      San Francisco, CA 94102

      RE:    Plata, et al. v. Newsom, et al., U.S.D.C., N.D. Cal., Case No. C 01-01351 JST

      Dear Judge Tigar,

            Enclosed please find the following invoice from the court-appointed expert Joe
      Goldenson, M.D.

                 •   Dr. Goldenson, invoice dated April 1, 2020, professional fees and expenses:
                     $618.75

             I have reviewed the invoice and believe it is appropriate to pay. Dr. Puisis did not submit
      an invoice because he does not have any billable hours for March 2020. In addition, Ms.
      LaMarre informed me that she plans to include the charges for her work performed in March
      2020 in her next invoice. Please contact me with any questions.

                                                    Respectfully submitted,

                                                    /s/ Nasstaran Ruhparwar
                                                    NASSTARAN RUHPARWAR
                                                    Deputy Attorney General
                                                                                          ISTRIC
                                                                                     TES D      TC
                                            For     XAVIER BECERRA                  A
                                                    Attorney General               T
                                                                                                                                                            O
                                                                               S




                                                                                                                                                             U
                                                                            ED




                                                                                                                                                              RT




                                                                                                         ENT
                                                                        UNIT




                                                                                            D F O R PAYM RY
                                                                                        V E            S T
                                                                                   APPRO OURT REGI
                                                                                         C
                                                                                    FROM
                                                                                                                                                                R NIA




      cc:    (via E-mail)                                                                                  i ga r
                                                                        NO




                                                                                                                         S DISTRICT
                                                                                                                       TE           C
                                                                                                                     TA
                                                                                                                                            O




                                                                                                  Jon S. T
                                                                                                                S




                                                                                                                                             U
                                                                                                               ED




                                                                                                                                              RT
                                                                                                           UNIT




                                                                                                                             FOR PAYMENT
                                                                                                                    APPROVED    REGISTRY
                                                                                                                          COURT
                                                                                                                                                    R NIA




                                                                                                                     FROM
                                                                                                           NO




                                                                                                                                     S. Tigar
                                                                                                                         Judge Jon
                                                                                                                                                    FO
                                                                                                            RT




                                                                                                                                                LI




                                                                                                                    ER
                                                                                                               H




                                                                                                                                            A




                                                                                                                         N                      C
                                                                                                                                           F
                                                                                                                             D IS T IC T O
                                                                                                                                   R




             Madeleine LaMarre, MN, FNP-BC                                             J u d ge
                                                                                                                                                             FO
                                                                          RT




                                                                                                                                                             LI




                                                                                  E R Dated: April 9, 2020 C
                                                                               H




                                                                                                                                                            A




                                                                                     N                    F
                                                                                        D IS T IC T O
                                                                                               R
         Case 4:01-cv-01351-JST Document 3267 Filed 04/09/20 Page 2 of 3

The Honorable Jon S. Tigar
April 3, 2020
Page 2


        Michael Puisis, D.O.
        Donald Specter, Esq.
        Joe Goldenson, M.D.
        Paul B. Mello, Esq.
        Tara Ruhparwar, Esq.
CA2001CS0001
21838880.doc
           Case 4:01-cv-01351-JST Document 3267 Filed 04/09/20 Page 3 of 3




                                         Joe Goldenson, MD
                                           1406 Cypress Street
                                       Berkeley, CA 94703
                                             510-524-3102
                                         jgoldenson@gmail.com



                                              Invoice: Plata



Date of Invoice: April 1, 2020
Billing Period:   Mar-20
Hourly rate: $275.00 (Travel @ $137.50/hr)


Amount to be paid this period:      $618.75


Date       Hours Hourly Fee       Total    Task Performed
3/2/20    2.25 @ $275.00 =         $618.75 Teleconnferences: CCHCS QI staff; medical experts
Total                              $618.75
Professional Fees
                                    $618.75
Travel Expenses


                  TOTAL DUE         $618.75
